

PROMISSORY  NOTE
(the "Note")


TO:     DELTOID HOLDINGS LIMITED (the "Lender")
Suite 7 Hadfield House, Library Street, Gibraltar


WHEREAS , pursuant to the terms of a Letter Loan Agreement dated July 31, 2014
(the "Letter Loan Agreement") among the Lender and 3D PIONEER SYSTEMS INC . (the
"Borrower") the Lender agreed to provide the Borrower with a loan (the "Loan")
in the principal amount of ONE HUNDRED THOUSAND DOLLARS ($100,000 USD (the
"Principal Amount") on the terms and conditions set out therein ;


AND WHEREAS, pursuant to the terms of the Letter Loan Agreement, the principal
amount of the Loan is to be evidenced by the delivery by the Borrower of a
promissory note, in the Principal Amount to the Lender ;


NOW THEREFORE, FOR  VALUE  RECEIVED , the Borrower  hereby  promises  to pay  to
the Lender, the sum of $100,000, plus interest thereon at the rate specified
herein on the terms and conditions set out below and in accordance with the
Letter Loan Agreement.


Unless otherwise specifically defined , all terms used herein shall  have  the
meanings  specified  in  the Letter Loan Agreement.


The Principal Amount shall be repaid to the Lender by the Borrower in full on
October 28, 2014 (the "Maturity   Date").


The Borrower shall pay interest to the Lender on the outstanding Principal
Amount from time to time in accordance with the provisions of the Letter Loan
Agreement and at the rate and periodicity specified therein .


The Borrower may prepay the Loan only on the terms and conditions specified m
the Letter Loan Agreement.


This Note is executed in conjunction with the Letter Loan Agreement and is
secured by the liens and security interests created in favour of the Lender
under the Transaction Documents . Reference is made to the Letter Loan Agreement
for provisions relating to repayment of the indebtedness evidenced by this Note
. The Letter Loan Agreement and the Transaction Documents are incorporated
herein  by  this reference .


Whenever any interest or fee under the Letter Loan Agreement or hereunder is
calculated using a rate based on a year of 360 or 365 days, such rate determined
pursuant to such calculation , when expressed as an annual rate, is equivalent
to (x) the applicable rate based on a year of 360 days or 365 days, as the case
may be, (y) multiplied by the actual number of days in the calendar year in
which the period for which such interest or fee is payable (or compounded) ends,
and (z) divided by 360 or 365 as the case may be.


The principle of deemed reinvestment of interest shall not apply to any 
interest  calculation  under the Letter Loan Agreement or hereunder , and the
rates of interest stipulated in the Letter Loan Agreement or hereunder are
intended to be nominal rates and not effective rates or yields.



--------------------------------------------------------------------------------

- 2 -




Each of the Vendor and the Purchaser represents and warrants to the other party
and to any transferee, assignee or endorsee thereof that it has full power and
authority to enter into this Note and to perform its obligations hereunder and
that this Note constitutes for it  legal , valid and binding obligations.


The Borrower expressly waives demand and presentment for payment , notice of
nonpayment , protest , notice of protest, notice of dishonour, notice of intent
to accelerate the maturity hereof and notice of the acceleration of the maturity
hereof .


This Note shall be binding upon the Borrower and its administrators, successors
and assigns and other legal representatives and shall enure to the benefit of
the Lender and its administrators , successors and assigns . Any references
herein to the Lender or the Borrower shall include their respective
administrators , successors and assigns as if specifically named . This Note may
be assigned by the Lender and, if so assigned, the Lender shall provide the
Borrower with written notice of such assignment.


This Promissory Note and the validity , interpretation and enforcement thereof
shall be governed by and construed in accordance with the laws applicable in the
Republic of Malta .


IN WITNESS WHEREOF the Borrower has executed this Note effective as of the date
first written above.
ISSUED IN MALTA ON THE 31TH OF JULY, 2014


Per:[image00003.jpg]
 

 